Citation Nr: 0208115	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the July 19, 1999, notice of disagreement was timely 
as to rating decisions issued on December 23, 1997, and 
January 27, 1998.


REPRESENTATION

Appellant represented by:	Keith Miller, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to August 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 letter from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the veteran had 
not submitted a timely notice of disagreement as to December 
1997 and January 1998 rating decisions.

In November 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.

FINDINGS OF FACT

1.  In a December 11, 1997, rating decision, the RO granted 
service connection for major depressive disorder, duodenitis, 
angiolipoma at approximately the L1 level on the left side of 
the lumbar area, angiolipoma over the left anterior chest at 
the second to third rib areas, left arm neuropathy, and 
migraine headaches.  The RO deferred adjudicating claims for 
service connection for chronic joint pain, to include elbows, 
knees, proximal interphalangeal joints, and 
metacarpophalangeal joints.

2.  In a December 23, 1997, letter to the veteran, the RO 
informed the veteran that it had granted service connection 
for the disabilities listed above and informed him that it 
had deferred adjudicating the claims listed above.  The RO 
indicated that a copy of the December 11, 1997, rating 
decision was attached and informed him of his appellate 
rights.

3.  In a January 26, 1998, rating decision, the RO granted 
service connection for right elbow condition, right wrist 
condition, right hand condition, and right knee condition and 
denied service connection for a left knee condition.  The RO 
deferred adjudicating claims for service connection for 
bilateral ankle condition, neck condition, and low back 
condition.

4.  In a January 27, 1998, letter to the veteran, the RO 
informed the veteran that it had granted service connection 
for the disabilities listed above, denied service connection 
for a left knee condition, and informed him that it had 
deferred adjudicating the claims listed above.  The RO 
indicated that a copy of the January  26, 1998, rating 
decision was attached and informed him of his appellate 
rights.

4.  On July 21, 1999, the veteran submitted a notice of 
disagreement, stating that he disagreed with all the findings 
except that of the angiolipomas and the left arm neuropathy, 
as well as a "[l]ack of evidence to base 50% on major 
depressive disorder alone."  

5.  A notice of disagreement was filed more than one year 
after notification of the December 1997 and January 1998 
decisions, and good cause for failing to file a notice of 
disagreement within one year of those decisions has not been 
shown. 


CONCLUSION OF LAW

The veteran did not submit a notice of disagreement within 
one year following the December 1997 and January 1998 
notifications of the December 1997 and January 1998 RO 
determinations.  Accordingly, the request for review on 
appeal for the issues adjudicated in those decisions is 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 3.109(b), 20.201, 20.302(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
expanded the VA's duty to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  The Board notes 
that the changes in the law have not affected claims that 
relate to whether the claimant has timely filed a notice of 
disagreement.  Thus, the Board finds that no prejudice will 
result to the veteran by the Board's consideration of this 
matter at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Following the veteran's submission of 
a notice of disagreement in July 1999, the RO issued a letter 
in August 1999, in which it informed him that his notice of 
disagreement was not received within one year from the date 
of the rating decision and that no further action would be 
taken with his claims.  The veteran submitted a notice of 
disagreement the following month.

In January 2000, the RO issued a statement of the case, which 
provided thorough reasons and bases why the July 1999 notice 
of disagreement was not timely.  The RO provided the veteran 
with the regulations that pertained to his claim.  The August 
1999 letter and the January 2000 statement of the case were 
mailed to the veteran's last address of record.  Neither of 
these notices were returned by the United States Postal 
Service as undeliverable, and thus the veteran is presumed to 
have received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

In a December 9, 1997, rating decision, the RO granted 
service connection for major depressive disorder, duodenitis, 
angiolipoma at approximately the L1 level on the left side of 
the lumbar area, angiolipoma over the left anterior chest at 
the second to third rib areas, left arm neuropathy, and 
migraine headaches.  The RO deferred adjudicating claims for 
service connection for chronic joint pain, to include elbows, 
knees, proximal interphalangeal joints, and 
metacarpophalangeal joints stating that an orthopedic 
examination would be conducted.  In a December 23, 1997, 
letter, the RO informed the veteran that it had granted 
service connection for the above disabilities, to include the 
evaluations assigned to each disability.  It also stated the 
following:

We have deferred the following 
condition[s] for examination before we 
can determine [them] to be service 
connected:

CHRONIC JOINT PAIN[,] TO INCLUDE ELBOWS, 
KNEES, PROXIMAL INTERPHALANGEAL JOINTS, 
AND METACARPOPHALANGEAL JOINTS OF THE 
HANDS. . . .

If You Think We're Wrong

If you think our decision is wrong, you 
should write and tell us why.  The 
enclosed VA Form 4107 explains your right 
to appeal.

(Italics, capitals, bold in original.)

In the VA Form 4107, the veteran was notified that if he did 
not agree with the action taken, he had two choices: (1) he 
could reopen his claim by sending VA new and material 
evidence, which it had not considered or (2) he could appeal 
to the Board.  As to appealing the decision to the Board, the 
RO stated the following:  

APPEAL OF THIS DETERMINATION.  You may 
appeal our determination to the [Board].  
To appeal, send this office a Notice of 
Disagreement within 1 year from the date 
of the letter which accompanies this 
form.  A Notice of Disagreement is a 
letter telling this office that you wish 
to appeal.

An orthopedic examination was conducted on January 8, 1998.

In a January 26, 1998, rating decision, the RO granted 
service connection for service connection for right elbow 
condition, right wrist condition, right hand condition, and 
right knee condition and denied service connection for a left 
knee condition.  The RO deferred adjudicating claims for 
service connection for bilateral ankle condition, neck 
condition, and low back condition, stating that an orthopedic 
examination would be conducted.  In a January 27, 1998, 
letter, the RO informed the veteran that it had granted 
service connection for the above disabilities, to include the 
evaluations assigned to each disability, and denied service 
connection for a left knee condition.  Like the December 1997 
letter, the RO informed the veteran that it was deferring 
adjudication of the claims for service connection for 
bilateral ankle condition, neck condition, and low back 
condition and attached a copy of the January 26, 1998, rating 
decision.  The RO also attached a VA Form 4107 to the 
notification.

In August 1998, notification of a July 1998 rating decision 
was sent to the veteran, which included a copy of his appeal 
rights.

A December 2, 1998, letter from the RO to the veteran 
indicates that the veteran had made a telephone inquiry with 
VA.  The RO stated that it had attempted to call the veteran 
at the number listed but could not get through.  Thus, the RO 
stated that it was sending the veteran a letter.  The RO 
stated that it had no record of having received a notice of 
disagreement with the last rating decision that was mailed to 
him in August 1998 and that if he disagreed with the rating 
decision, he needed to inform the RO in writing.  The RO 
stated that it would proceed with an appeal when it received 
a notice of disagreement in writing.

On July 19, 1999, the veteran submitted a statement, entitled 
"NOTICE OF DISAGREEMENT AND LETTER OF APPEAL."  He stated 
that he disagreed with "all findings except that of 
angiolipomas and left arm neuropathy[, a]s well as [a l]ack 
of evidence to base 50% on MAJOR DEPRESSIVE DISORDER alone . 
. . ."

In an August 1999 letter, the RO informed the veteran that 
his notice of disagreement was not received within one year 
from the date of the rating decision and that no action would 
be taken on his claim.  The RO attached a copy of the VA Form 
4107.  

In September 1999, the veteran submitted a notice of 
disagreement, asserting that his notice of disagreement was 
within the one-year time frame.  He stated that he received 
the December 1997 decision along with his appeal rights.  The 
veteran stated that he read the rights and was going to 
follow through until he was told differently by a VA employee 
on "12/08/99."  (It appears that the veteran meant to state 
that he had called on December 8, 1998.)  He asserted that he 
subsequently received the January 1998 rating decision with 
his appeal rights, but that he received May 1998 and July 
1998 letters, which indicated that his claim for compensation 
was still being processed.  The veteran argued that he could 
not disagree with "something that was still incomplete."  
He stated that when he received the December 1998 letter, 
which reminded him that he needed to file a notice of 
disagreement, it was the first time he was reminded of the 
appeal process time.  He stated that he was not given this 
reminder with the December 1997 and January 1998 decisions.  
The veteran asserted that he wanted to know what the deadline 
was for all three rating decisions, so he called on December 
8, 1998, (which he noted would have been timely for all three 
rating decisions) and that he was told that he had one year 
to appeal from the "last decision made."  He stated that he 
pointed out to the VA employee that he had three decisions 
and that the VA employee reiterated that the veteran had one 
year from the last rating decision.  Therefore, he stated he 
felt his notice of disagreement was timely as to the December 
1997 and January 1998 rating decisions.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  His attorney argued 
that there was confusion as to when statements were received 
at the RO.  The veteran and his wife proceeded to testify as 
to the merits of the veteran's claims for increased 
evaluation (as opposed to why his notice of disagreement 
should be considered timely). 

The threshold question to be answered is whether the veteran 
timely entered an appeal following the December 1997 and 
January 1998 notification of the respective decisions.  If 
the veteran has not filed a timely appeal, then his appeal 
fails, and the claims are dismissed.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996). 

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a 
duty to express disagreement with a decision of the VA by 
filing a notice of disagreement and to timely perfect the 
appeal by filing a substantive appeal following the issuance 
of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2001).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the veteran then has the burden to 
submit a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); see 38 C.F.R. 20.302(b).


Under 38 C.F.R. § 3.109(b) (2001), it states: 

Extension of time limit.  Time limits 
within which claimants or beneficiaries 
are required to act to perfect a claim or 
challenge an adverse VA decision may be 
extended for good cause shown.  Where an 
extension is requested after expiration 
of a time limit, the action required of 
the claimant or beneficiary must be taken 
concurrent with or prior to the filing of 
a request for extension of the time 
limit, and good cause must be shown as to 
why the required action could not have 
been taken during the original time 
period and could not have been taken 
sooner than it was.  Denials of time 
limit extensions are separately 
appealable issues.

In the December 23 1997, and January 27, 1998, letters to the 
veteran, the RO informed him that it had granted service 
connection for various issues, had denied service connection 
for one issue, and had deferred adjudicating some issues 
pending an examination.  The RO informed the veteran that if 
he did not agree with the rating decision, he should 
"write" the RO and tell it why he disagreed.  The RO 
attached VA Form 4107, which states clearly that he has one 
year from the date of the letter to appeal the decision.

On July 19, 1999, the veteran submitted a statement, 
indicating that it was a notice of disagreement.  

The Board has reviewed the record in its entirety and finds 
that the July 1999 document is not a timely filed notice of 
disagreement as to the December 1997 and January 1998 rating 
decisions.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 3.109, 20.302(a) (2001).  First, the document was received 
on July 19, 1999, which is more than one year following the 
issuance of the notification of the December 1997 and January 
1998 decisions.  In order to have been timely filed as to the 
December 1997 rating decision, the veteran would have needed 
to submit a notice of disagreement on December 23, 1998.  In 
order to have been timely filed as to the January 1998 rating 
decision, the veteran would have needed to submit a notice of 
disagreement by January 27, 1999.  Thus, the July 1999 
document was not timely filed as to both rating decisions.  
38 C.F.R. § 20.302(a).

Additionally, the Board has reviewed the veteran's September 
1999 statement and the testimony that he and his attorney 
provided at the November 2001 hearing and finds that the 
veteran has not brought forth evidence to establish good 
cause as to why he was not able to file a timely notice of 
disagreement.  See 38 C.F.R. § 3.109(b) (2001).  The veteran 
gave detailed reasons as to why he felt he had submitted a 
timely notice of disagreement as to the December 1997 and 
January 1998 rating decisions.  The Board will address each 
argument.

First, the veteran asserted that following the December 1997 
and January 1998 rating decisions, he continued to receive 
letters indicating that the RO was still processing his 
application for compensation and thus how could he disagree 
with something that was incomplete.  He attached copies of 
May 1998 and July 1998 letters, wherein the RO stated that it 
was still processing the veteran's application for 
compensation, apologized for the delay, and stated that the 
veteran would be informed upon completion of processing.  The 
Board does not find that such statement establishes good 
cause for his failure to submit a notice of disagreement 
within one year of the December 1997 and January 1998 
notifications.

In the December 1997 rating decision and notification, the RO 
told the veteran that it had granted service connection for 
various disabilities and then explained that it was deferring 
adjudication of claims for service connection for chronic 
joint pain, to include elbows, knees, proximal 
interphalangeal joints, and metacarpophalangeal joints of the 
hands pending an examination.  In the January 1998 rating 
decision and notification, the RO told the veteran that it 
had granted service connection for various disabilities, 
denied service connection for one disability, and was 
deferring adjudication of claims for service connection for a 
bilateral ankle condition, neck condition, and low back 
condition pending an examination.  Thus, the veteran was put 
on notice in both December 1997 and January 1998 that certain 
claims had been adjudicated and certain claims were still 
pending adjudication.  The December 1997 and January 1998 
letters informed the veteran of what claims had been decided 
and what claims still needed to be decided.  The RO attached 
VA Form 4107 with each of the notification letters, which 
informed the veteran that he had one year to submit a notice 
of disagreement.  While the Board notes that the May 1998 and 
July 1998 letters do not state specifically what claims are 
still being processed, the Board finds that the December 1997 
and January 1998 rating decisions and notifications were 
explicit in what claims still had not been adjudicated.  

The veteran has argued that his December 9, 1998, phone call 
would have been a timely notice of disagreement as to the 
December 1997 and January 1998 rating decisions.  The mere 
fact that the veteran sought information by telephone does 
not establish that he filed a notice of disagreement.  The 
veteran was informed in the December 1997 and January 1998 
that he needed to submit his disagreement in writing.  In the 
letters, it stated, "If you think our decision is wrong, you 
should write and tell us why."  (Emphasis added.)  In the VA 
Form 4107, which was attached to both notifications, it 
indicates that a notice of disagreement is "a letter telling 
this office that you wish to appeal."  (Emphasis added.)  
More importantly, the statute and regulation establish that a 
notice of disagreement must be written.  See 38 U.S.C.A. 
§ 7105(b)(2) ("Notices of disagreement, and appeals, must be 
in writing") (emphasis added); 38 C.F.R. § 20.201 ("A 
written communication from a claimant or his or her pre 
expressing dissatisfaction or disagreement with an 
adjudicative determination by an agency of original 
jurisdiction . . . will constitute a Notice of 
Disagreement") (emphasis added).  The veteran is charged 
with knowledge of the VA regulations, which include the 
regulations that state that a notice of disagreement must be 
in writing.  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (holding that VA regulations are binding "on all who 
seek to come within their sphere, 'regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance.'" (quoting Fed. Crop Ins. 
Corp v. Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 
(1947)).  A phone call does not constitute a "writing" or a 
"letter."  

The veteran complained that while he was warned in the 
December 1998 letter that his time limit was running out for 
him to send in a notice of disagreement for the July 1998 
rating decision, he was not provided such reminders for the 
December 1997 and January 1998 rating decisions.  The Board 
does not find that this establishes good cause as to his 
failure to submit a notice of disagreement within one year of 
the December 1997 and January 1997 notifications.  The RO 
notified the veteran in the December 1997 and January 1998 
letters of the time limit.  He was placed on notice that he 
had one year to submit a notice of disagreement.  Regardless, 
there is no duty for VA to send out a second reminder as to 
the deadline for a notice of disagreement.  As stated above, 
the veteran is charged with knowledge of the VA regulations, 
which include the regulation that states he has one year to 
file a notice of disagreement following the notification of a 
rating decision, see 38 C.F.R. § 20.302(a).  See Morris, 1 
Vet. App. at 265.

Additionally, the veteran has asserted that when he made the 
phone call in December 1998, that he was told that he had one 
year from the last rating decision to file a notice of 
disagreement-thus, that he had until July 1999 to send in a 
notice of disagreement.  There is no VA Form 119, Report of 
Contact, of record as to this December 1998 phone call.  
Again, the veteran was informed in writing in December 1997 
and January 1998 that he had one year to file a notice of 
disagreement as to the claims that were adjudicated in those 
rating decisions.  The Board finds that the veteran's 
assertion of being misinformed is not supported by the 
evidence of record.

The Board has reviewed the record, and there is nothing in 
the claims file that would have tolled the one-year period to 
file the notices of disagreement for the December 1997 and 
January 1998 rating decisions.  Therefore, because the issues 
adjudicated in those decisions have not been the subject of a 
timely notice of disagreement, a statement of the case, or a 
substantive appeal, the Board does not have jurisdiction over 
these issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).  

In the absence of a timely notice of disagreement, the 
petition for appellate review as to the claims adjudicated in 
the December 1997 and January 1998 rating decisions is 
rejected in accordance with 38 U.S.C.A. 7108 ("An 
application for review on appeal shall not be entertained 
unless it is in conformity with [Chapter 38 of the United 
States Code]").  Further, in the absence of a timely appeal, 
the December 1997 and January 1998 rating decisions are 
final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
Roy, 5 Vet. App. 554; 38 C.F.R. 20.302(a). 


ORDER

The appeal is dismissed.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

